1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   EDELMIRA PANTOJA,                    Case No. CV 19-2132 JFW (SS)

12                   Plaintiff,           ORDER ACCEPTING FINDINGS,

13        v.                              CONCLUSIONS AND

14   LOS ANGELES COUNTY, et al.,          RECOMMENDATIONS OF UNITED

15                   Defendants.          STATES MAGISTRATE JUDGE

16

17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the First

18   Amended Complaint in the above-captioned matter, all the records

19   and files herein, and the Report and Recommendation of the United

20   States Magistrate Judge.      The time for filing Objections to the

21   Report and Recommendation has passed and no Objections have been

22   received.   Accordingly, the Court accepts and adopts the findings,

23   conclusions and recommendations of the Magistrate Judge.

24   \\

25   \\

26   \\

27   \\

28   \\
1         IT IS ORDERED THAT:

2

3         1.     Defendants’ Motion to Dismiss the First Amended Complaint

4    is GRANTED.

5

6         2.     This action is DISMISSED WITH PREJUDICE for failure to

7    state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6).

8

9         The Clerk shall serve copies of this Order and the judgment
10   herein by United States mail on Plaintiff and on counsel for
11   Defendants.
12

13   DATED:    September 10, 2019
14

15                                         JOHN F. WALTER
                                           UNITED STATES DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28

                                       2
